DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-23 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Examiner notes that claim 20 overlaps two statutory classes, method and device.  Therefore it is unclear as to whether the Applicant is trying to claim a method or a device.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 12, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 2015-144228 A1) in view of Sakurai et al. (Sakurai) (US 2009/0246474 A1).

	In regards to claim 1,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 4, 12, 15, 23 and associated text, see written search report) discloses a bonded structure comprising: a semiconductor element (item 120) comprising: an element obverse surface (front/top surface of item 120) and an element reverse surface (back/rear/bottom surface of item 120) spaced apart from the element obverse surface (front/top surface of item 120) in a first direction (z-direction), the semiconductor element (item 120) including a reverse-surface electrode (wiring joint portion, not shown) on the element reverse surface (back/rear/bottom surface of item 120), and an element side surface (side surface of item 120) connected at the edge in the first direction to the element obverse surface (front/top surface of item 120) and at another edge in the first direction to the element reverse surface (back/rear/bottom surface of item 120); an electrical conductor (item 110, copper or copper alloy) having a mount surface (item 111) facing in a same direction as the element obverse surface (front/top surface of item 120) and supporting the semiconductor element (item 120) with the mount surface (item 111) facing the element reverse surface (back/rear/bottom surface of item 120); and a sintered metal layer (item 130, MN) that bonds the semiconductor element (item 120) to the electrical conductor (item 110, copper or copper alloy) and electrically connects the reverse-surface electrode (wiring joint portion, not shown) and the electrical conductor (item 110, copper or copper alloy), wherein the mount surface (item 111) includes a roughened area (items 150, 550) roughened by a roughening process, and the sintered metal layer (item 130, MN) is formed on the roughened area (item 150), but does not specifically disclose wherein the sintered metal layer includes a fillet that covers part of the element side surface along the edge connected to the element reverse surface and that surrounds the semiconductor element along the edge in plan view.
	Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 4, 12, 15, 23 and associated text, see written search report) as modified by Sakurai (Figs. 1, 3, 4 and associated text) discloses wherein a bonding layer (item 4) includes a fillet (shown but not labeled in Sakurai) that covers part of the element side surface (side surface of item 1) along the edge connected to the element reverse surface (bottom surface of item 1) and that surrounds the semiconductor element (item 1 of Sakurai, item 120 of Yasuhiro) along the edge in plan view.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the bonding material of Yasuhiro with the teachings of Sakurai for the purpose of mounting the semiconductor device, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 2,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the roughened area (items 150, 151) includes a recess (items 150, 550 or 143) that is recessed in the first direction (vertical direction) from the mount surface (item 111).
	In regards to claim 3,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the recess (items 150 or 143) includes a plurality of first trenches (item 151), the plurality of first trenches (item 151) as viewed in the first direction (z-direction) extending in a second direction (x-direction or y-direction) perpendicular to the first direction (z-direction) and arranged next to each other in a third direction (y-direction or x-direction) perpendicular to the first direction (z-direction) and the second direction (x-direction or y-direction).
	In regards to claim 4,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the recess (items 150 or 143) further includes a plurality of second trenches (item 153), the plurality of second trenches (item 153)as viewed in the first direction (z-direction) extending in the third direction (y-direction or x-direction) and arranged next to each other in the second direction (x-direction or y-direction), and as viewed in the first direction (z-direction), the plurality of second trenches (item 153) intersect the plurality of first trenches (item 151, Fig. 23).
	In regards to claim 5,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein as viewed in the first direction (z-direction), each of the plurality of first trenches (item 151) extends linearly in the second direction (x-direction or y-direction), and as viewed in the first direction (z-direction), each of the plurality of second trenches (item 153) extends linearly in the third direction (y-direction or x-direction).
	In regards to claim 6,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein as viewed in the first direction (z-direction), the plurality of first trenches (item 151) and the plurality of second trenches (item 153) are substantially orthogonal to each other.
	In regards to claim 7,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the roughened area (item 150) includes an intersecting portion and a non-intersecting portion, the intersecting portion overlapping with one of the plurality of first trenches (item 151) and also with one of the plurality of second trenches (item 153) as viewed in the first direction (z-direction), the non-intersecting portion overlapping with only one trench out of the plurality of first and second trenches (items 151 and 153) as viewed in the first direction (z-direction), and a dimension of the intersecting portion in the first direction (z-direction) is greater than a dimension of the non-intersecting portion in the first direction (z-direction).
	In regards to claim 8, Yasuhiro as modified by Sakurai does not specifically disclose wherein the recess (items 150, 550) has finer surface asperities than asperities provided by the recess (items 150, 550).
	A person of ordinary skill in the art before the effective filing date of the invention  could easily have conceived of configuring the grooves 151, 153 so as to have minute irregularities formed on the front surface thereof in the invention disclosed by Yasuhiro (see written search report).
	In regards to claim 9,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the roughened area (item 150, 550) is coated with nickel plating, but does not specifically disclose silver plating.
	A person of ordinary skill in the art before the effective filing date of the invention  could easily have conceived of plating the front surfaces of grooves/asperity structures 151, 153 with silver in the invention disclosed by Yasuhiro (see written search report), by taking into account the wettability of the material of bonding layer (item 130), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

	In regards to claim 11,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the sintered metal layer (item 130) is made of sintered silver.
	In regards to claim 12,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses wherein the electrical conductor (item 110, copper or copper alloy) is made of a copper-containing material.
	In regards to claim 20,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text and items, see written search report) discloses a method for forming a bonded structure that includes: a bonded structure comprising: a semiconductor element (item 120) comprising: an element obverse surface (front/top surface of item 120) and an element reverse surface (back/rear/bottom surface of item 120) spaced apart from the element obverse surface (front/top surface of item 120) in a first direction (z-direction), the semiconductor element (item 120) including a reverse-surface electrode (wiring joint portion, not shown) on the element reverse surface (back/rear/bottom surface of item 120), and an element side surface (side surface of item 120) connected at the edge in the first direction to the element obverse surface (front/top surface of item 120) and at another edge in the first direction to the element reverse surface (back/rear/bottom surface of item 120); an electrical conductor (item 110, copper or copper alloy) having a mount surface (item 111) facing in a same direction as the element obverse surface (front/top surface of item 120) and supporting the semiconductor element (item 120) with the mount surface (item 111) facing the element reverse surface (back/rear/bottom surface of item 120); and a sintered metal layer (item 130, MN) that bonds the semiconductor element (item 120) to the electrical conductor (item 110, copper or copper alloy) and electrically connects the reverse-surface electrode (wiring joint portion, not shown) and the electrical conductor (item 110, copper or copper alloy), wherein the mount surface (item 111) includes a roughened area (items 150, 550) roughened by a roughening process, and the sintered metal layer (item 130, MN) is formed on the roughened area (item 150), the method comprising: a process of preparing the electrical conductor; a roughening process of forming a roughened area on at least a part of the mount surface; a paste application process of applying a metal paste for sintering on at least a part of the roughened area; a mounting process of placing the semiconductor element on the metal paste, with the element reverse surface facing the mount surface; and a sintering process of thermally treating the metal paste to form the sintered metal layer, but does not specifically disclose wherein the sintered metal layer includes a fillet that covers part of the element side surface along the edge connected to the element reverse surface and that surrounds the semiconductor element along the edge in plan view.
	Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 4, 12, 15, 23 and associated text, see written search report) as modified by Sakurai (Figs. 1, 3, 4 and associated text) discloses wherein a bonding layer (item 4) includes a fillet (shown but not labeled in Sakurai) that covers part of the element side surface (side surface of item 1) along the edge connected to the element reverse surface (bottom surface of item 1) and that surrounds the semiconductor element (item 1 of Sakurai, item 120 of Yasuhiro) along the edge in plan view.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the bonding material of Yasuhiro with the teachings of Sakurai for the purpose of mounting the semiconductor device, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

	In regards to claim 21,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text and items, see written search report) discloses wherein the roughening process includes forming the roughened area by irradiating the mount surface (item 111) with a laser beam (femtosecond laser).  
Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 2015-144228 A1) in view of Sakurai et al. (Sakurai) (US 2009/0246474 A1) as applied to claims 1-9, 11, 12, 20 and 21 above and further in view of Hayashi et al. (Hayashi) (WO 2017209191 A1).
	In regards to claim 13,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) discloses a semiconductor device including the bonded structure in accordance with claim 1, the semiconductor device (Figs. 1, 2, 12, 15, 23) comprising: a first conductive member (item 110, copper or copper alloy) as the electrical conductor (item 110, copper or copper alloy) supporting the semiconductor  element (item 120); a first bonding layer (item 130) as the sintered metal layer electrically bonding the semiconductor element (items 120) and the first conductive member (item 110, copper or copper alloy); and a sealing resin covering the first switching element, the first bonding layer and at least a part of the first conductive member, wherein the first conductive member (item 110, copper or copper alloy) includes a first area (item 150, 550)as the roughened area (item 150, 550), and as viewed in the first direction (z-direction), the first area (item 150, 550) overlaps with the first bonding layer (item 130).
	Yasuhiro as modified by Sakurai does not specifically disclose the first switching element as the semiconductor element and a sealing resin covering the first switching element, the first bonding layer and at least a part of the first conductive member.
	Hayashi (Figs. 1-4 and associated text) discloses the first switching element (items 1, 5 or 6) as the semiconductor element (items, 1, 5, 6 or 5 plus 6); and a sealing resin (item 31) covering the first switching element (items 1, 5, 6 or 5 plus 6), therefore Yasihiro as modified by Sakurai and Hayashi disclose a sealing resin (item 31, Hayashi) covering the first switching element (items 1, 5, 6 or 5 plus 6), the first bonding layer (item 130, Yasuhiro) and at least a part of the first conductive member (item 110, Yasuhiro).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the semiconductor device of Yasuhiro as modified by Sakurai with the semiconductor power module of Hayashi for the purpose of having a device that reduces the mutual inductance component power supply terminals between high and low voltage terminals.
	In regards to claim 14,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) as modified by Hayashi (Figs. 1-4 and associated text) discloses further comprising a first terminal (items 3, 14 or 15, Hayashi) and a second terminal (items 3, 14 or 15, Hayashi) each of which is electrically connected to the first switching element (item 5, Hayashi), wherein the first terminal (items 3, 14 or 15, Hayashi) is bonded to the first conductive member (item 110, Yasuhiro) and electrically connected to the first switching element (item 1, 5, 6 or 5 plus 6, Hayashi) via the first conductive member (item 110, Yasuhiro).
	In regards to claim 15,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) as modified by Hayashi (Figs. 1-4 and associated text) discloses wherein the first terminal (items 3, 14 or 5, Hayashi) includes a first terminal portion (items 3, 14 or 15, Hayashi)  exposed from the sealing resin (item 31, Hayashi), and the second terminal (items 3, 14 or 15, Hayashi) includes a second terminal portion (items 3, 14 or 15, Hayashi) exposed from the sealing resin (item  31, Hayashi).
	In regards to claim 16,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) as modified by Sakurai and Hayashi (Figs. 1-4 and associated text) discloses further comprising: a second switching element (items 1, 6) as the semiconductor element different from the first switching element (item 1, 5); a second conductive member as the electrical conductor supporting the second switching element (items 1, 6), but does not specifically disclose a second bonding layer as the sintered metal layer electrically bonding the second switching element (items 1, 6) and the second conductive member, wherein the sealing resin also covers the second switching element, the second bonding layer and at least a part of the second conductive member, the second conductive member includes a second area as the roughened area, and as viewed in the first direction, the second area overlaps with the second bonding layer.
	It would have been obvious to modify the invention to include a second switching element as the semiconductor element different from the first switching element; a second conductive member as the electrical conductor supporting the second switching element; and a second bonding layer as the sintered metal layer electrically bonding the second switching element and the second conductive member, wherein the sealing resin also covers the second switching element, the second bonding layer and at least a part of the second conductive member, the second conductive member includes a second area as the roughened area, and as viewed in the first direction, the second area overlaps with the second bonding layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 17,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) as modified by Hayashi (Figs. 1-4 and associated text) discloses further comprising a third terminal (items 4, 20 or 21, Hayashi) electrically connected to the second switching element (item 1, 6), wherein the third terminal (items 4, 20 or 21, Hayashi) is bonded to the second conductive member and electrically connected to the second switching element via the second conductive member, and the second switching element is electrically connected to the first conductive member.
	In regards to claim 18,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) as modified by Hayashi (Figs. 1-4 and associated text) discloses wherein the third terminal (items 4, 20 or 21, Hayashi) includes a third terminal portion (items 4, 20 or 21, Hayashi) exposed from the sealing resin (item 31).
	In regards to claim 19,  Yasuhiro (paragraphs 25-29, 39, 42, 52, Figs. 1, 2, 12, 15, 23 and associated text, see written search report) as modified by Hayashi (Figs. 1-4 and associated text) discloses further comprising an insulating member (item 41) disposed between the second terminal portion (items 3, 14 or 15, Hayashi) and the third terminal portion (items 4, 20 or 21, Hayashi) in the first direction, wherein a part of the insulating member overlaps with the second terminal portion (items 3, 14 or 15, Hayashi) and the third terminal portion (items 4, 20 or 21, Hayashi) as viewed in the first direction.
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 2015-144228 A1) in view of Sakurai et al. (Sakurai) (US 2009/0246474 A1) as applied to claims 1-9, 11, 12, 20 and 21 above and further in view of (JP 5301385 B2).
In regards to claims 22 and 23, Yasuhiro as modified by Sakurai does not specifically disclose wherein the sintered metal layer is porous with fine pores.
JP 5301385 B2 (Fig. 3 and associated text) discloses wherein the sintered metal layer (item 2) is porous with fine pores.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sintered metal of Yasuhiro with the teachings of JP 5301385 B2 for the purpose bonding strength and electrical conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 14, 2022